

 
Exhibit 10.56
 
PUGET ENERGY, INC.
 
RESTRICTED STOCK AWARD AGREEMENT
 


TO: Bertrand A. Valdman
 


We are pleased to inform you that you have been awarded by Puget Energy, Inc., a
Washington corporation (the "Company"), a restricted stock award (the
"Restricted Stock Award").
 
The terms of the Restricted Stock Award are as set forth in this Restricted
Stock Award Agreement (this "Agreement"). The Restricted Stock Award is granted
under the Company's Amended and Restated 1995 Long-Term Incentive Compensation
Plan (the "Plan") and, except as expressly provided otherwise herein, is limited
by and subject to the express terms and conditions of the Plan. Capitalized
terms that are not defined in this Agreement but defined in the Plan have the
meanings given to them in the Plan.


The basic terms of the Restricted Stock Award are summarized as follows:
 

1.  
Number of Shares: 10,000

 

2.  
Grant Date: December 4, 2003

 

3.  
Fair Market Value Per Share: $23.42

 

4.  
Vesting



The Restricted Stock Award is subject to forfeiture upon varying circumstances
relating to your termination of employment with the Company. The restrictions on
the shares will lapse and no longer be subject to forfeiture according to the
following schedule:


        Date on Which Portion of Restricted
Stock Award Is No Longer Subject
to Forfeiture
        % of Restricted Stock
Award No Longer
Subject to Forfeiture
 
One year from Grant Date
 
20%
 
Two years from Grant Date
 
40%
 
Three years from Grant Date
 
60%
 
Four years from Grant Date
 
80%
 
Five years from Grant Date
 
100%



Shares that have vested and are no longer subject to forfeiture according to the
above schedule are referred to herein as "Vested Shares." Shares that are not
vested and remain subject to forfeiture under the preceding schedule are
referred to herein as "Unvested Shares." The Unvested Shares will vest (and to
the extent so vested cease to be Unvested Shares remaining subject to
forfeiture) in accordance with the above schedule. Collectively, the Unvested
Shares and the Vested Shares are referred to herein as the "Shares."
 

5.  
Termination of Employment; Change of Control

 

5.1  
Termination of Employment



Except as provided in Sections 5.2 and 5.3 below, the portion of the Restricted
Stock Award subject to forfeiture shall be forfeited by you to the Company upon
the termination of your employment for any reason, including without limitation,
termination by the Company for Cause (as defined in the Agreement), voluntary
resignation by you or the occurrence of your death or Disability (as defined in
the Agreement).
 

5.2  
Change of Control



Upon a Change of Control (as defined below) of the Company, the vesting of your
Restricted Stock Award will accelerate and become fully vested.


A Change of Control shall mean the occurrence of any one of the following
actions or events:
 

 
(i)
The acquisition by any individual, entity or group of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act)
of  20% or more of either (A) the Company's outstanding common stock or (B) the
Company's outstanding voting securities; provided, however, that the following
acquisitions shall not constitute a Change of Control: (x) any acquisition of
securities by the Company, (y) any acquisition of securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a business combination, if, following such business combination, the
conditions described in clauses (1), (2) and (3) of subsection (iii) of this
Section 6.2 are satisfied; or

 

 
(ii)
A "Board Change" that shall have occurred if a majority of the seats on the
Board are occupied by individuals who were neither (1) nominated by a majority
of the Incumbent Directors nor (2) appointed by directors so nominated
("Incumbent Director" means a member of the Board who has been either
(x) nominated by a majority of the directors of the Company then in office or
(y) appointed by directors so nominated, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board); or

 

 
(iii)
Approval by the shareholders of the Company of a Business Combination (which
means (A) a reorganization, exchange of securities, merger, consolidation or
other business combination involving the Company or (B) the sale or other
disposition of all or substantially all the assets of the Company or Puget Sound
Energy) unless after giving effect to such Business Combination and any equity
financing completed or contemplated in connection with or as a result of such
Business Combination, (1) more than 66-2/3% of, respectively, the then
outstanding shares of common stock of the corporation resulting from or
effecting such Business Combination and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the outstanding common stock of the Company and
outstanding voting securities of the Company immediately prior to such Business
Combination in substantially the same proportion as their ownership, immediately
prior to such Business Combination, of the outstanding common stock of the
Company and outstanding voting securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or its affiliates) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from or effecting such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (3) at
least a majority of the members of the board of directors of the Company
resulting from or effecting such Business Combination were Incumbent Directors
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination.

 

6.  
Securities Law Compliance



Notwithstanding any other provision of this Letter Agreement, you may not sell
the Shares unless they are registered under the Securities Act or, if such
Shares are not then so registered, the Company has determined that such sale
would be exempt from the registration requirements of the Securities Act. The
sale of the Shares must also comply with other applicable laws and regulations
governing the Shares, and you may not sell the Shares if the Company determines
that such sale would not be in material compliance with such laws and
regulations.
 

7.  
Transfer Restrictions



Any sale, transfer, assignment, encumbrance, pledge, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Unvested Shares shall be strictly prohibited and void; however,
such restrictions on transfer will not apply to a gratuitous transfer of the
Shares; provided, that you obtain the Company's prior written consent to such
transfer.
 

8.  
Section 83(b) Election for Restricted Stock Award



You understand that under Section 83(a) of the Code, the excess of the fair
market value of the Unvested Shares on the date the forfeiture restrictions
lapse over the amount paid for such Shares on the Grant Date will be taxed, on
the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable. For this purpose,
the term "forfeiture restrictions" means the right of the Company to receive
back any Unvested Shares upon termination of your employment with the Company.
You understand that you may elect under Section 83(b) of the Code to be taxed at
ordinary income rates on the fair market value of the Unvested Shares at the
time they are acquired, rather than when and as the Unvested Shares cease to be
subject to the forfeiture restrictions. Such election (an "83(b) Election") must
be filed with the Internal Revenue Service within 30 days from the Grant Date of
the Restricted Stock Award.
You understand that (a) you will not be entitled to a deduction for any ordinary
income previously recognized as a result of the 83(b) Election if the Unvested
Shares are subsequently forfeited to the Company and (b) the 83(b) Election may
cause you to recognize more compensation income than you would have otherwise
recognized if the value of the Unvested Shares subsequently declines.


THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT
B. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE 30-DAY PERIOD
MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE FORFEITURE
RESTRICTIONS LAPSE.


You further understand that an additional copy of such election form should be
filed with your federal income tax return for the calendar year in which the
date of this Agreement falls. You acknowledge that the foregoing is only a
summary of the federal income tax laws that apply to the award of the Shares
under this Agreement and does not purport to be complete.


YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF
ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE, AND THE TAX
CONSEQUENCES OF YOUR DEATH.


You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
(the "Acknowledgment") attached hereto as Exhibit A. You further agree that you
will execute and deliver to the Company with this Agreement a copy of the 83(b)
Election attached hereto as Exhibit B if you choose to make such an election.
 

9.  
Assignment Separate From Certificate



As security for the faithful performance of this Agreement, you agree, upon
execution of this Agreement, to deliver a stock power in the form attached as
Exhibit C, executed by you and your spouse, if any (with the transferee,
certificate number, date and number of Shares left blank), along with any
certificate(s) evidencing shares issued to you, to the Secretary of the Company
or its designee ("Escrow Holder"), who is hereby appointed to hold such stock
power and any such certificate(s) in escrow and to take all such actions and to
effectuate all such transfers and/or releases of such Shares as are in
accordance with the terms of this Agreement. You and the Company agree that
Escrow Holder shall not be liable to any party to this Agreement (or to any
other party) for any actions or omissions unless Escrow Holder is grossly
negligent relative thereto. Escrow Holder may rely on any letter, notice or
other document executed by any signature purported to be genuine and may rely on
advice of counsel and obey any order of any court with respect to the
transactions contemplated in this Agreement. The Shares may be released from
escrow as they cease to be Unvested Shares.
 

10.  
Legends



You understand and agree that the Unvested Shares are subject to forfeiture and
that the certificate(s) representing the Unvested Shares will bear a legend in
substantially the following form:
"The securities represented by this certificate are subject to certain
restrictions on transfer and forfeiture restrictions and may not be sold,
assigned, transferred, encumbered or in any way disposed of except as set forth
in a restricted stock award agreement between the issuer and the original
recipient of these shares, a copy of which may be obtained at the principal
office of the issuer. Such transfer restrictions and forfeiture restrictions are
binding on transferees of these shares."
 

11.  
Stop-Transfer Notices



You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
"stop-transfer" instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.
 

12.  
Independent Tax Advice



You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of the Shares. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but have chosen not to do so.
 

13.  
Withholding and Disposition of Shares



You agree to make arrangements satisfactory to the Company for the payment of
any federal, state, local or foreign withholding tax obligations that arise
either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. In accordance with the Plan, you may use Vested Shares as a means
to pay any applicable tax withholding obligations due hereunder.
 

14.  
General Provisions

 

14.1  
Notices



Any notice required in connection with (a) the Company's forfeiture rights or
(b) the disposition of any Shares covered thereby will be given in writing and
will be deemed effective upon personal delivery or upon deposit in the U.S.
mail, registered or certified, postage prepaid and addressed to the party
entitled to such notice at the address indicated in this Agreement or at such
other address as such party may designate by ten days' advance written notice
under this Section 15.1 to all other parties to this Agreement.
 

14.2  
No Waiver



No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right hereunder constitute a continuing waiver of the
same or a waiver of any other right hereunder.
 

14.3  
Undertaking



You hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
either you or the Shares pursuant to the express provisions of this Agreement.
 

14.4  
Entire Contract



This Agreement, the Plan and the Agreement constitute the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.
 

14.5  
Successors and Assigns



The provisions of this Agreement will inure to the benefit of, and be binding
on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.
 

14.6  
Shareholder of Record



You will be recorded as a shareholder of the Company and will have, subject to
the provisions of this Agreement and the Plan, all the rights of a shareholder
with respect to the Shares.
 

14.7  
Counterparts



This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but which, upon execution, will constitute one and the
same instrument.
 

14.8  
Governing Law



This Agreement will be governed by and construed in accordance with the laws of
the State of Washington.









IN WITNESS WHEREOF, the parties have executed this Agreement dated December 4,
2003.


 
PUGET ENERGY, INC.
 
By:
 
/s/ Michelle Clements
 
Michelle Clements
 
Title:
 
Vice President, Human Resources & Labor Relations

 
 
BERTRAND A. VALDMAN

/s/ Bertrand Valdman
Printed Name:
Bertrand Valdman


 
By her signature below, the spouse of the recipient of the Restricted Stock
Award, if he is legally married as of the date of execution of this Agreement,
acknowledges that she has read this Agreement and the Plan and is familiar with
the terms and provisions of this Agreement and the Plan, and agrees to be bound
by all the terms and conditions of this Agreement and the Plan.
 
Dated:
 
12-14-03
 
/s/ Madeleine Maillet Valdman
Spouse's Signature
 
 
Madeleine Maillet Valdman
Printed Name
 

 
By his signature below, recipient represents that he is not legally married as
of the date of executing this Agreement.
 


 
Dated: ________________________________
 


 


 
 
Recipient's Signature ______________________
 
 
 


--------------------------------------------------------------------------------




 
EXHIBIT A
 
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION
 
The undersigned, a recipient of 10,000 shares of Common Stock of Puget Energy,
Inc., a Washington corporation (the "Company"), pursuant to a restricted stock
award granted under the terms of the Company's Amended and Restated Long-Term
Incentive Compensation Plan (the "Plan"), hereby states as follows:
 
1. The undersigned acknowledges receipt of a copy of the Restricted Stock Award
Agreement and Plan relating to the offering of such shares. The undersigned has
carefully reviewed the Plan and the Restricted Stock Award Agreement pursuant to
which the award was granted.
 
2. The undersigned either (check and complete as applicable)
 

 
(a)
has consulted, and has been fully advised by, the undersigned's own tax advisor,
________________________, whose business address is _________________________,
regarding the federal, state and local tax consequences of receiving shares
under the Plan, and particularly regarding the advisability of making an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the "Code"), and pursuant to the corresponding provisions, if any, of
applicable state law, or

 
(b) X has knowingly chosen not to consult such a tax advisor.
 
3. The undersigned hereby states that the undersigned has decided (check as
applicable)
 

 
(a)
to make an election pursuant to Section 83(b) of the Code, and is submitting to
the Company, together with the undersigned's executed Restricted Stock Award
Agreement, an executed form entitled "Election Under Section 83(b) of the
Internal Revenue Code of 1986", or

 
(b) X not to make an election pursuant to Section 83(b) of the Code.
 
4. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned's acquisition of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.
 
Dated: 12-14-03
 
/s/ Bertrand Valdman
Recipient
 
 
Bertrand Valdman
Print Name
   
 
Dated: 12-14-03
 
/s/ Madeleine Maillet Valdman
Spouse of Recipient
 
 
Madeleine Maillet Valdman
Print Name




--------------------------------------------------------------------------------





 
EXHIBIT B
 
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
 
 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer's gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer's receipt of the property described below:
 
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 
NAME OF TAXPAYER: ____________________________________
 
NAME OF SPOUSE: _______________________________________
 
ADDRESS: ______________________________________________
 
 
 
IDENTIFICATION NO. OF TAXPAYER: ________________________ 
 
IDENTIFICATION NO. OF SPOUSE: ___________________________
 
TAXABLE YEAR: ___________
 
2.
The property with respect to which the election is made is described as follows:
50,000 shares of the Common Stock of Puget Energy, Inc., a Washington
corporation (the "Company").

 
3.
The date on which the property was transferred is: January 8, 2002.

 
4.
The property is subject to the following restrictions:

 
The property is subject to a forfeiture right pursuant to which the Company can
reacquire the Shares if for any reason taxpayer's services with the Company are
terminated. The Company's right to receive back the shares lapses in a series of
installments over a five-year period ending on January 1, 2007.
 
5.
The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $1,137,000.00 (one million one hundred thirty seven
thousand dollars)

 
6.
The amount (if any) paid for such property is: $0.00

 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.
 


 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
 


 
Dated: _______________
 
____________________
Taxpayer
 
Dated: _______________
 
/s/ Madeleine Maillet Valdman
Spouse of Taxpayer

 
DISTRIBUTION OF COPIES
 
1.
File original with the Internal Revenue Service Center where the taxpayer's
income tax return will be filed. Filing must be made by no later than 30 days
after the date the property was transferred.

 
2.
Attach one copy to the taxpayer's income tax return for the taxable year in
which the property was transferred.

 
3.
Mail one copy to the Company at the following address:

 

--------------------------------------------------------------------------------





 
EXHIBIT C
 
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________, _________ shares of the Common Stock of Puget Energy,
Inc., a Washington corporation, standing in the undersigned's name on the books
of said corporation represented by Certificate No. ___ delivered herewith, and
does hereby irrevocably constitute the Secretary of said corporation as
attorney-in-fact, with full power of substitution, to transfer said stock on the
books of said corporation.
 
Dated: ______________________________
 


 
Signature: ___________________________
 
Please print name: _____________________
 


 
Spouse's signature, if any: _______________
 
Please print name: _____________________


 
Please see Section 10 of the Restricted Stock Award Agreement for information on
completing this form.

